DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
	Newly submitted claims 25 and 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they depend from a non-elected / withdrawn claim. 
Newly submitted claim 27 (and claims 28-30 depending therefrom) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application (MPEP 818.02(a)). Subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. Claim 27 is similar in scope, for the purposes of restriction, to original claim 14 since it comprises two of “A core cowl door” (claim 14) and, thus, is independent and distinct from original claim 1 in the same way original claim 14 is independent and distinct from original claim 1 as described in the Restriction Requirement filed 19 January 2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 25-30 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 29 June 2021 stating that the amendments to claim 1 overcome the previous prior art rejections have been fully considered and they are persuasive. The amendments 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 24 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 24, the limitation recited as “the inner feature is a load bearing shape” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The term “load bearing shape” is not a recognized term and/or “load bearing” is not a recognized shape, and the originally filed disclosure does not use / define the moniker “load bearing shape” and/or depict any such shape. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 10, 12, 13 and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is indefinite due to dependence on a cancelled claim. In order to permit proper examination, this claim is considered as dependent upon claim 1. Due to dependency, this rejection also applies to claim 10.

Claim 12 is indefinite due to dependence on a cancelled claim. In order to permit proper examination, this claim is considered as dependent upon claim 1. Due to dependency, this rejection also applies to claim 13.

In claim 12, the limitation recited as “each of the multiple of passages” renders the claim indefinite in light of the antecedent limitation “at least one additively manufactured passage” since it is unclear what quantity of “passage” is required (note: there is no antecedent limitation establishing “at least one” to be “multiple”). Due to dependency, this rejection also applies to claim 13.

In claim 12, the limitation recited as “an external surface” renders the claim indefinite since it is unclear if it is referring to the antecedent limitation “an external surface of the core cowl” (claim 1) or establishing a new limitation. Due to dependency, this rejection also applies to claim 13.

In claim 21, the limitation recited as “the external surface is contoured to follow aerodynamic lines of the core cowl” renders the claim indefinite since it is unclear how an element can “follow” itself (note: see parent claim 1 establishing that “external surface” is part of “core cowl”).

In claim 22, the limitation recited as “multiple of additively manufactured passages” renders the claim indefinite in light of the antecedent limitation “at least one additively manufactured passage” since it is unclear what quantity of “passage” is required (note: there is no antecedent limitation establishing “at least one” to be “multiple”). Due to dependency, this rejection also applies to claims 23 and 24.

claim 24, the limitation recited as “a load bearing shape” is unclear since “load bearing” is not a recognized shape and the disclosure does not define what is meant by “load bearing shape”, thereby rendering indefinite the metes and bounds of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-10, 12, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 5,269,133) in view of Anderson et al. (US 7,856,824 - hereafter referred to as Anderson) and Bonacum et al. (US 10,914,185 - hereafter referred to as Bonacum).

In reference to claim 1
Wallace discloses:
A thermal management system for a gas turbine engine comprising:
a core cowl (i.e., casing 62), at least a portion (note: inlet 63 is formed in casing 62) of the core cowl forming an integral heat exchanger (i.e., the assembly of heat exchangers 10 and the annular portion of casing 62 in the vicinity of standpipes 62 and including inlets 63 - see col.4:ll.41-46 indicating that a plurality of circumferentially distributed heat exchangers 10 can be used), the heat exchanger comprises an external surface (see annotated Figure 2 below) of the core cowl with a multiple of fins (i.e., a plurality of circumferentially spaced outer members 56) to interact with a fan bypass airflow (65), at least one of the multiple of fins contains at least one passage (i.e., the combination of interior of outer member 56 and inlet 63, respectively).

    PNG
    media_image1.png
    601
    440
    media_image1.png
    Greyscale


Wallace does not disclose:
the core cowl, the heat exchanger, and the at least one passage are additively manufactured such that they are integral.

Anderson discloses:
a gas turbine engine comprising a heat exchanger (136) that is integrally formed with a wall (123) of a duct (119). 

Bonacum discloses:
a gas turbine engine comprising a casing (200) that is formed by additive manufacturing (see col.3:ll.35-36).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wallace to include integrally forming the 

Wallace in view of Anderson and Bonacum therefore addresses:
the core cowl, the heat exchanger, and the at least one passage are additively manufactured (note: in regards to “at least one passage”, it is noted that the material of the identified “heat exchanger” defines the identified “passage” and, thus, “passage” would be the result of the additive manufacturing of the proposed combination) such that they are integral.

In reference to claim 6
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 1, further comprising a multiple of external features (i.e., fins 66 - Wallace Figure 1) that extend from at least one of the multiple of fins (Wallace - 56).

In reference to claim 8
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 6, wherein at least one of the multiple of external features (Wallace - 66) comprises a bump (note: a fin is a type of bump).

In reference to claim 9 (as far as it is clear and definite)
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim [[3]]1, wherein the multiple of fins (Wallace - 56) define a non-linear path (due to having a non-linear shape - see Wallace col.5:ll.9-14) with respect to the fan bypass airflow (Wallace - 65).

In reference to claim 10
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 9, further comprising a multiple of external features (i.e., fins 66 - Wallace Figure 1) that extend from at least one of the multiple of fins.

In reference to claim 12 (as far as it is clear and definite)
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim [[11]]1, wherein each of the multiple of passages (Wallace) comprise a tailored cross-sectional geometry that correspond with an external surface (i.e., the exterior surface of the Wallace outer member 56, respectively).

In reference to claim 13
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 12, wherein the tailored cross-sectional geometry is of a “T” shape (note: the combination of the interior of Wallace member 56 and Wallace inlet 63 approximates a T-shape (upside-down as viewed in Wallace Figure 1)).

In reference to claim 21 (as far as it is clear and definite)
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 1, wherein the external surface (see annotated Wallace Figure 3 above) is contoured to follow aerodynamic lines of the core cowl (note: “aerodynamic lines of the core cowl” is broad / non-specific and does not structurally limit the invention).




In reference to claim 22 (as far as it is clear and definite)
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 1, further comprising an inner feature (i.e., inner member 67 - Wallace Figure 1) within at least one additively manufactured passage of the multiple of additively manufactured passages (Wallace).

In reference to claim 23
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 22, wherein the inner feature (Wallace - 67) is of an airfoil shape (see Wallace col.5:ll.9-14).

In reference to claim 24 (as far as it is clear and definite)
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 22, wherein the inner feature (Wallace - 67) is a load bearing shape (note: “a load bearing shape” is broad / non-specific and does not require any particular shape).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Anderson, Bonacum, and Elder (US 9,051,943).

In reference to claim 7
Wallace in view of Anderson and Bonacum addresses:
The system as recited in claim 6.

Wallace in view of Anderson and Bonacum does not address:
at least one of the multiple of external features comprises a chevron.



a heat exchanger (40) comprising a plurality of heat-transfer external features (70 - Figure 5) formed as chevrons.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wallace in view of Anderson and Bonacum to include forming the external features as chevrons, as disclosed by Elder, for the purpose of achieving a desired degree of heat transfer.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

	
/JUAN G FLORES/Primary Examiner, Art Unit 3745